Title: Richard Peters to the Proprietaries, 29 November 1747
From: Peters, Richard
To: Proprietaries


Honour’d Proprietaries,
29th Novr 1747
Abundance of Stories have been told by Sailors and others who have been taken by French Privateers and carried into Martinico and Guardalupe that the French know our Bay and River as well as we do, that they are sure the Quakers will not consent to the raising Fortifications, that there are no Men of War upon the Coast and that vast Wealth may be got from the Plunder of the City, and that some Merchants and Captains of Ships in the French Islands have actually concerted a Scheme to be executed by Six Privateers of Force against the City some time next Year. They tell further that the Captains of the English Men of War have orders to detain every French Sailor they take and to send them to England and never to suffer any of them to be exchang’d or to go to any of the French Ports in the West Indies. I know not what Truth there is in this but they say the French have got this Notion, and therefore think that the French Privateers will quit their Cruizes in the West Indies and come by Shoals on this Coast next Summer, and if a number of them shou’d by chance meet together, they may, having some of our pilots on board, encourage one another to make an attempt on the City, especially if there shou’d be no Men of War at New York or Virginia: These Accounts are handed about amongst the Tradesmen and have made strong Impressions on Numbers. The Quakers too have exasperated several of their People by an unseasonable Inquisition into the Names of all such of their Persuasion as contributed to the manning out the Warren Privateer for a Cruize on our Coast in order to drive away the French and Spanish Privateers that infested the Bay last Summer, with an Intent to excommunicate all who will not recant and not only moderate Friends are disoblig’d at these imperious Measures of the Meeting, but it has rais’d an Universal Odium in the Members of all the other Congregations. Ben: Franklyn, who has for some time past been really apprehensive of a Visit from the French, observing this Turn in the Peoples minds, thought he cou’d by some well wrote Papers improve this opportunity, take an advantage of their Fears and spirit them up to an Association for their Defence. He communicated this opinion to Mr. Francis, Mr. Coleman and Mr. Hopkinson on which a Scheme was form’d to assume the Character of a Tradesman, to fall foul of the Quakers and their opposers equally, as People from whom no good cou’d be expected, and by this Artifice to animate all the middling Persons to undertake their own Defence in opposition to the Quakers and the Gentlemen. If this shou’d take effect, Mr. Allen and his Friends might publish a vindication of their Conduct and modestly offer a Junction of their Interest to promote the Publick Good. Franklyn offer’d to print all Papers gratis in his Gazette and if they shou’d be too Voluminous to be inserted there he wou’d not only print them gratis Pamphletwise but send them with the Gazette to every one of his Customers. The first thing that was done in Consequence of this Overture was the Publication of some Verses in praise of Robert Barclay taken as I suppose out of one of the Magazines, then a Quotation out of his apology on the Subject of Defence with some sly but strong observations which any pious and well inclin’d Quaker might make. This had its effect in dividing moderate Men from Bigotts, and begot open exclamations against the Inquisition set up by the Meeting from Men who but just before were observ’d to stifle their disgust. On the 17th: Instant there appear’d a strong and pathetick appeal to the People, mostly of Franklyn’s own doing, and in the next weekly Paper some Quotations were inserted from Thomas Edmundson. On Saturday there was a Meeting of 150 Persons, mostly Tradesmen, in Chancellor’s Sail Loft, and Franklyn after having address’d them as the first Movers in every useful undertaking that had been projected for the good of the City—Library Company, Fire Companys &c., he pull’d a Draught of an intended Association out of his Pocket and read it, all approv’d and offer’d to Sign. No says he let us not sign yet, let us offer it at least to the Gentlemen and if they come into it, well and good, we shall be the better able to carry it into Execution. On this all the better sort of the People met on monday at the Coffee House where Franklyn produc’d his Draught and it was unanimously agreed that several shou’d be printed and sign’d at the new Building the next night, which was accordingly done, and I am told by Mr. Franklyn there will be a thousand hands to it before Night. I have given You a full Relation of every thing that is come to my knowledge relating to this affair, having had no hand in it neither privately nor publickly myself, but in Justice to Mr. Allen I must tell You that when he first communicated the affair to me, which was before it was reduc’d to any settled form or Plan, he told me, Mr. Franklyn and the other Persons concern’d desir’d I shou’d be made acquainted with every step since they had nothing in view but the security of their Lives and Properties, and thought they were at the same time doing the Proprietaries true Service in defending the Country by a voluntary association which the Legislature had refus’d to do and therefore they expected the Countenance and Assistance of the Proprietaries and depended on me to make their regards to the Proprietors Family known to them in such a manner as to induce them to believe the Associators were heartily in their Interest, and as vast numbers wou’d accede to them it wou’d be mightily for their advantage to encourage them by a generous Supply of Cannon and small Arms. In short the Scheme took its rise from the just fears and apprehensions all sorts of People were under for their Lives and Properties and tho’ there may be at the bottom of it a personal antipathy to Quakers who brought the Country into this dilemma, yet they really desire to recommend themselves to the Proprietaries. I have had no time to consider the Paper call’d the Association Paper, of that I will give you my opinion by the Beulah.
In support of this Association a Petition was presented to the Assembly, Sign’d by 250, Sixty of which are Quakers. In further support another Petition is preparing from the Merchants and Traders to the Lords of the Admiralty for a Man of War, this is to be back’d by an application from the Agent Victuallers, and Mr. Kinsey writes to Partridge to apply to Friends to enforce it as much as they can. The Merchants Petition to the Lords of the Admiralty will I suppose be sent to Mr. Simpson & Company to be presented and it is expected he will be attended by a body of London Merchants. This day the Council appointed a Committee to prepare an address to You on the Subject of the Association, and the Corporation likewise resolv’d upon an address of the like nature, both which will go by this Conveyance. The Associators propose to raise £3,000 by a Lottery of £20,000, sinking 15 per Cent and the Inspection of it is to be committed to Persons to be chosen by the Common Council.
The Assembly this Day return’d an answer to the Council’s Message relating to His Majesties Request to them to advance the Sums due to the four Pennsylvania Companies, and it is such an answer as amounts to a denial. Soon after its delivery two Members were sent from the House to inform the Council that they had adjourn’d to the first Monday in January; the Council gave for answer that there were several matters worthy of their Consideration before them, but if they wou’d adjourn it cou’d not be help’d. So that it is plain they will not yet come to any determination on any of the things recommended to them by the Council, tho’ they were Summon’d to meet for that purpose, nor do I hear that they intend to take notice of the Petition for the Defence of the City. I suppose their design is to see how it will work, to draw off Friends from the Association, and to sow the Seeds of dissension amongst the Chief Encouragers of it if they can, or at least they may entertain hopes that as they are to sit again in January something may turn out from which they may take an handle to reject it. I have taken care to put up in the Box Copies of every publick Paper, and have inclos’d the List of them that You may see that I have omitted nothing material. …
 Endorsed: By Mr Wallis in the Ship Widow
Duplicate by way of New York in the Brig Exchange Captn. Hilton
Triplicate by the Beulah
